Citation Nr: 1314149	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  08-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right leg disability, to include as due to a shell fragment wound (SFW).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in March 2010 before the undersigned.  A copy of the transcript has been associated with the claims file.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2012).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the March 2010 hearing, the undersigned fully explained the issues involved and on appeal at the time.  Further, while the undersigned did not specifically suggest the submission of evidence that may have been overlooked, the undersigned asked questions designed to elicit evidence that may have been overlooked or was absent from the record.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  Also, the Board finds there was no prejudice in the conduct of the hearing, as there is evidence of record that is necessary to determine the Veteran's claim and VA has provided the Veteran with the criteria that would establish service connection.  Therefore, to any extent that the undersigned did not meet all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, there has been no prejudice that is either shown in the record or alleged by the Veteran or his representative.  The claim was also remanded in July 2010 to obtain additional information regarding the service connection claim based upon the Veteran's testimony, and remanded again in August 2011 and in December 2012 to obtain additional evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

The Board has remanded this case three times in an attempt to obtain an adequate medical opinion regarding the Veteran's right leg condition.  The VA examiners have produced conflicting results and relied on the Veteran's assertion that he did not sustain a SFW in service, despite the fact that he has been diagnosed with dementia and is considered an unreliable historian as a result.  

In July 2010, the Board remanded this case because the Veteran had not been afforded a VA examination for his SFW claim.  In March 2011, the Veteran underwent an orthopedic examination where the examiner found that he could not render an opinion regarding the Veteran's orthopedic symptoms without resorting to speculation.  He did not provide a rationale for why he could not do so.  For this reason, the Board found the examination to be inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

During his physical examination of the Veteran, the March 2011 examiner noted several scars on the Veteran's right leg.  One was 11 centimeters long.  He also found a three by three centimeter oval scar, a three centimeter transverse scar, and another three centimeter scar that was "different from the other scars."  That scar was described as on the mid anterior lateral aspect of the Veteran's right leg.  He also noted some discoloration of both legs due to chronic venous stasis.  Regarding the scars, the examiner stated that he could not provide an etiology opinion without resorting to speculation, and instead recommended that the Veteran be referred to a dermatologist who could determine whether any of the scars were due to a SFW.  

In August 2011, the Board remanded this case a second time because the March 2011 examination was inadequate, as discussed above.  In the remand, the Board noted that even though the March 2011 examiner recommended referral to a dermatologist, this was not done.  The Board directed the RO to provide a new examination to determine whether the Veteran had residuals of a SFW injury.  The examiner was directed to list any current diagnoses pertaining to the right leg, specifically including scars.  The examiner was directed to provide an opinion and rationale.  

In October 2012, the Veteran underwent a second VA examination that was specifically for muscle group injuries.  The examiner answered "no" to the question of whether the Veteran had "any scar(s) associated with a muscle injury."  The examiner found that the Veteran did not have a muscle injury and did not diagnose any conditions of the right leg.  He stated that x-rays did not show any retained metallic fragments.  He noted that the Veteran denied having a SFW in service.  The examiner provided a positive opinion, indicating that it was at least as likely as not that the claimed condition was caused by service.  However, his rationale was that the "service member denies injury right muscle group XIV."  

In December 2012, the Board remanded this case for a third time.  It appeared that the examiner made a mistake when he selected the positive opinion option on the Disability Benefits Questionnaire worksheet, given that his rationale was that the Veteran denied having an injury.  Further, the Board found the October 2012 examination inadequate because the examiner's rationale was based upon the statement of a Veteran who had been diagnosed with dementia and did not remember his previous assertions of sustaining a SFW in service.  On remand, the Board directed the examiner who conducted the October 2012 examination to provide an addendum opinion.  He was directed to specifically provide all diagnoses for the Veteran's right leg and provide opinions for each.  He was informed that the rationale that the Veteran denied having a SFW was inadequate because of his dementia.  However, the examiner did not comment on the Veteran's scars that were documented on previous examination.  

In January 2013, the examiner who conducted the October 2012 examination provided an addendum opinion.  He stated that he reviewed the claims file and found that there were "no current diagnoses for the right leg."  He then referred the reader to an October 2010 examination for evaluation of a cold injury.  He also referred the reader to the inadequate October 2012 opinion worksheet for an opinion regarding the right leg.  He concluded the January 2013 addendum opinion by stating that the claimed condition was less likely than not related to service and his rationale was that "[t]here are no current diagnoses for the right leg.  No evidence of any abnormality associated with the right leg."  The examiner did not address the scars or note the Veteran's well-documented diagnosis of chronic venous stasis.  He also referred the Board back to an examination that was previously found to be inadequate.

It is clear from the record that the Veteran has numerous scars on his right leg of unknown etiology, and while one VA examiner appeared to ascribe the bilateral scars of the lower extremities to the Veteran's venous stasis, he did note the presence of a scar that did not appear as the others.  The Board lacks the medical experience necessary to determine which, if any, are related to chronic venous stasis or a SFW in service or of some other etiology.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d).  The findings of the October 2012 examiner regarding scars are inaccurate based upon the findings of the March 2011 examiner, who provided measurements for each of the Veteran's leg scars.  

This case is of such complexity that the Board cannot make a well informed decision without an adequate medical opinion, and to date one has not been received.  Therefore, on remand, the Board directs the RO to provide the Veteran's claims file to a new examiner and a dermatologist, if necessary, to determine whether the Veteran has a right leg disability due to a SFW sustained in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Provide the Veteran's claims file to a qualified clinician(s), including a dermatologist and/or a neurologist if necessary, to provide an opinion as to whether the Veteran has a right leg condition that is related to any incident of service, specifically including a shell fragment wound (SFW).  

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) After a complete review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has a right leg condition that began during active service, or is related to any incident of service, specifically including a SFW in service.  

c) The examiner must provide any and all applicable diagnoses for the Veteran's right leg.  

d) The examiner must specifically address the etiology of the Veteran's scars that were noted in the March 2011 examination report, and especially the mid anterior lateral scar of the right leg comparing the location of this scar with the description of the in-service injury including the location of such injury provided by the Veteran at the March 2010 Board hearing (transcript of such located in the Veteran's claims folder).

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) The examiner may not rely on the Veteran's assertions that he did not sustain a SFW in service; he has diagnosed dementia and is not considered a reliable historian. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(Continued on the Next Page)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



